DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (U.S. 8,562,381) in view of LaPointe (U.S. 6,250,975).
With respect to claim 1, Kawamura discloses an electrical device (10, Fig. 1) comprising: a conductor assembly having a conductor member (40, Fig. 5) and a nut (45, Fig. 5), the conductor member having a wire cradle (43, Fig. 5) and a conductor body (see at 42 in Fig. 5), the wire cradle and the conductor body being unitarily and integrally formed of a single piece of an electrically conductive metal, the wire cradle being disposed longitudinally about a cradle axis and having a wire support portion and at least one crimp member (43A, Fig. 5) extending from the wire support portion, the conductor body defining a terminal with a terminal face (41, Fig. 5) having a first hole (45A, Fig. 5) formed therethrough, the wire cradle and the terminal face being disposed on opposite ends of the conductor body (see Fig. 5), the nut having a threaded aperture that is aligned to the first hole in the terminal face (see Fig. 6).
Kawamura, however, fails to disclose that the conductor member has a plurality of tab members, each of the tab members having a first portion and a second portion, the first portion being fixedly coupled to the conductor body, the second portion being coupled to the first portion and being spaced apart from the terminal, the tab members and the terminal forming a cage such that the nut being received in the cage.
LaPointe, on the other hand, is an example within the art that teaches a terminal (30, Fig. 2A) with crimp members (30c, Fig. 3) to be crimped on a wire (16, Fig. 2A) and a nut (22, Fig. 2A). LaPointe further teaches that the terminal comprises a plurality of tab members (this is seen as the structural walls such as at the lead line of 30 in Fig. 5), the tab members having a first portion and a second portion (see Fig. 1, below), the first portion being fixedly coupled to the conductor body, the second portion being coupled to the first portion and being spaced apart from the terminal (see Fig. 1, below), the tab members and the terminal forming a cage (this is seen as the tab members forming a semi-enclosed area which encompasses the nut and prevents rotation of the nut) such that the nut being received in the cage. 

[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Second Portion of Tab Member)][AltContent: textbox (First Portion of Tab Member)][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    532
    486
    media_image1.png
    Greyscale


Figure 1: Annotated Figs. 2A and 3 of LaPointe

Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the conductor body of Kawamura, with the teachings of LaPointe as to have a plurality of tab members, each of the tab members having a first portion and a second portion, the first portion being fixedly coupled to the conductor body, the second portion being coupled to the first portion and being spaced apart from the terminal, the tab members and the terminal forming a cage such that the nut being received in the cage, so as to ensure that the nut can be reliably held in alignment with the threaded through-hole of the conductor body and also ensure against rotation of the nut when the threaded fastener is used to mechanically and electrically connect the conductor member to another terminal.
With respect to claim 2, Kawamura discloses the electrical device of Claim 1, wherein the wire cradle is formed as a sleeve that is slit parallel to the cradle axis. See Fig. 5.
With respect to claim 3, Kawamura discloses the electrical device of Claim 1, further comprising a wire (W, Fig. 5) received in the wire support portion and wherein the at least one crimp member is deformed against the wire to at least one of electrically and mechanically couple the wire to the wire cradle. See Fig. 5.
With respect to claim 4, Kawamura discloses the electrical device of Claim 3, wherein the wire includes a conductive wire element (42, Fig. 5) that is bonded to the wire cradle.
With respect to claim 7, Kawamura discloses the electrical device of Claim 1, further comprising a conductor housing (11, Fig. 5) formed of an electrically insulating plastic material (col. 2, line 57), the conductor assembly being housed in the conductor housing. See Figs. 1 and 6.
With respect to claim 8, Kawamura discloses the electrical device of Claim 7, further comprising a wire (W, Fig. 5) received in the wire cradle, wherein the at least one crimp member is deformed against the wire to at least one of electrically and mechanically couple the wire to the wire cradle, and wherein a portion of the wire is housed in the conductor housing (see Fig. 6).
With respect to claim 9, and in view of the obvious modification as noted above with respect to claim 1, the combined teachings of Kawamura and LaPointe disclose the electrical device of Claim 8, wherein the wire cradle, the tab members (see tab members taught by LaPointe), and the portion of the wire are encapsulated in the electrically insulating plastic material that forms the conductor housing (see 11 in Figs. 1 and 6 of Kawamura).
With respect to claim 10, Kawamura discloses the electrical device of Claim 8, further comprising a mating terminal (T, Fig. 6) and a threaded fastener (V1, Fig. 6), the mating terminal having a mating terminal face with a second hole (T1, Fig. 6) formed therethrough, the mating terminal face abutting the terminal face on the conductor assembly, the threaded fastener being received through the first and second holes and being threadably engaged to the nut, the threaded fastener cooperating with the nut to exert a clamping force that secures the terminal face and the mating terminal face to one another. See Fig. 6.
With respect to claim 11, Kawamura discloses the electrical device of Claim 7, further comprising a mating terminal (T, Fig. 6) and a threaded fastener (V1, Fig. 6), the mating terminal having a mating terminal face with a second hole (T1, Fig. 6) formed therethrough, the mating terminal face abutting the terminal face on the conductor assembly, the threaded fastener being received through the first and second holes and being threadably engaged to the nut, the threaded fastener cooperating with the nut to exert a clamping force that secures the terminal face and the mating terminal face to one another. See Fig. 6.
With respect to claim 14, Kawamura discloses a method for providing an electrical device (10, Fig. 1), the method comprising: providing a connector assembly having a conductor assembly and a wire (W, Fig. 5), the conductor assembly having a conductor member (40, Fig. 5) and a nut (45, Fig. 5), the conductor member having a wire cradle (43, Fig. 5) and a conductor body (see at 42 in Fig. 5), the wire cradle and the conductor body being unitarily and integrally formed of a single piece of an electrically conductive metal, the wire cradle being disposed longitudinally about a cradle axis and having a wire support portion and at least one crimp member (43A, Fig. 5) extending from the wire support portion, the conductor body defining a terminal with a terminal face (41, Fig. 5) having a first hole (45A, Fig. 5) formed therethrough, the wire cradle and the terminal face being disposed on opposite ends of the conductor body (see Fig. 5), and the nut having a threaded aperture that is aligned to the first hole in the terminal face (see Fig. 6), the wire being received in the wire cradle, the at least one crimp member being deformed against the wire to at least one of electrically and mechanically couple the wire to the wire cradle (see Fig. 5); aligning the terminal face of the conductor body to a mating terminal face on a mating conductor (see T in Fig. 6); and fitting a threaded fastener (V1, Fig. 6) through both a second hole formed in the mating terminal face and the first hole in the terminal face, and threadably coupling the threaded fastener to the nut to both secure and electrically engage the terminal face and the mating terminal face to one another. See Fig. 6.
Kawamura, however, fails to disclose that the conductor member has a plurality of tab members, each of the tab members having a first portion and a second portion, the first portion being fixedly coupled to the conductor body, the second portion being coupled to the first portion and being spaced apart from the terminal, the tab members and the terminal forming a cage such that the nut being received in the cage.
LaPointe, on the other hand, is an example within the art that teaches a terminal (30, Fig. 2A) with crimp members (30c, Fig. 3) to be crimped on a wire (16, Fig. 2A) and a nut (22, Fig. 2A). LaPointe further teaches that the terminal comprises a plurality of tab members (this is seen as the structural walls such as at the lead line of 30 in Fig. 5), the tab members having a first portion and a second portion (see Fig. 1, above), the first portion being fixedly coupled to the conductor body, the second portion being coupled to the first portion and being spaced apart from the terminal (see Fig. 1, above), the tab members and the terminal forming a cage (this is seen as the tab members forming a semi-enclosed area which encompasses the nut and prevents rotation of the nut) such that the nut being received in the cage. 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the conductor body of Kawamura, with the teachings of LaPointe as to have a plurality of tab members, each of the tab members having a first portion and a second portion, the first portion being fixedly coupled to the conductor body, the second portion being coupled to the first portion and being spaced apart from the terminal, the tab members and the terminal forming a cage such that the nut being received in the cage, so as to ensure that the nut can be reliably held in alignment with the threaded through-hole of the conductor body and also ensure against rotation of the nut when the threaded fastener is used to mechanically and electrically connect the conductor member to another terminal.
With respect to claim 15, and in view of the obvious modification as noted above with respect to claim 14, the combined teachings of Kawamura and LaPointe disclose the method of Claim 14, further comprising housing the tab members (see tab members taught by LaPointe), the wire cradle and a portion of the wire in a conductor housing (see 11 in Figs. 1 and 6 of Kawamura) formed of an electrically insulating plastic material (see col 2, line 57 of Kawamura).
With respect to claim 16, and in view of the obvious modification as noted above with respect to claim 14, the combined teachings of Kawamura and LaPointe disclose the method of Claim 15, wherein the wire cradle, the tab members (see tab members taught by LaPointe), and the portion of the wire are encapsulated in the electrically insulating plastic material that forms the conductor housing (see 11 in Figs. 1 and 6 of Kawamura).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (U.S. 8,562,381) in view of LaPointe (U.S. 6,250,975), and further in view of Itsuki et al. (U.S. 9,124,024).
With respect to claims 5 and 6, the combined teachings of Kawamura and LaPointe fails to disclose that the wire element is sonically welded to the wire cradle or is soldered to the wire cradle.
Itsuki, on the other hand, is an example within the art that teaches a connector (10, Fig. 2) having an interior contact terminal (53, Fig. 4) that is bonded to conductive wire elements of a wires (51 and 70, Fig. 4) via crimping barrels (53A and 53, Fig. 4). Itsuki, further teaches that alternative methods of bonding the wires to the terminal may be desirable, including ultrasonic welding or soldering (see col. 8, lines 10-14).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the electrical device of Kawamura, as previously modified by LaPointe, with the teachings of Itsuki as to have the wire element be sonically welded to the wire cradle or be soldered to the wire cradle, since both methods provide an improved electrical and mechanical bond over crimping.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (U.S. 8,562,381) in view of LaPointe (U.S. 6,250,975), and further in view of Miyazaki et al. (U.S. 6,702,612).
With respect to claim 12, the combined teachings of Kawamura and LaPointe fail to disclose an electric motor having a plurality of power terminals, and wherein the mating terminal is electrically coupled to one of the power terminals.
Miyazaki, on the other hand, is an example within the art that teaches an electrical device (Fig. 1) for connecting terminals (42, Fig. 5) of wires (40, Fig. 5) to mating terminals (31B, Fig. 2). Further, Miyazaki teaches that the mating terminals are electrically connected to power terminals (31A, Fig. 5) of a stator of an electric motor (see col. 3, lines 60-67).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the electrical device of Kawamura, as previously modified by LaPointe, with the teachings of Miyazaki so that the conductor member is used to connect to a mating terminal of a power terminal of an electric motor, so as to provide an electrically and mechanically reliable way of connecting conductor terminals between components of electric vehicles. 
With respect to claim 13, and in view of the obvious modification as noted above with respect to claim 12, the combined teachings of Kawamura, LaPointe, and Miyazaki disclose the method of Claim 12, wherein the electric motor has a stator (see col. 3, lines 60-67 of Miyazaki) with a plurality of windings (windings are understood to be an integral part of stators) and wherein the power terminals are electrically coupled to the windings (the powers terminals are disclosed to be connected to the stator, and thus to the windings of the stator).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this Office Action. Specifically, the references cited but not relied upon in any rejection above are pertinent in that they teach electrical terminals and conductors used in electric vehicle motors and/or methods of retaining nuts in the connection of terminals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161.  The examiner can normally be reached on Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833         


/renee s luebke/Supervisory Patent Examiner
Art Unit 2833